IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00086-CR

VIRGINIA ADAMS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 18-04769-CRF-361


                          MEMORANDUM OPINION

      Appellant Virginia Adams pleaded guilty to the offense of injury to a child by

omission.   A jury assessed Adams’ punishment at seventy-five years in the Texas

Department of Criminal Justice-Institutional Division, and the trial court imposed that

sentence. Adams filed a notice of appeal. We will affirm.

      Adams' appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that she has diligently reviewed the appellate record

and that, in her opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738
(1967). Adams has filed an opposition in response to the Anders brief. 1 In addressing

an Anders brief and a pro se response, a court of appeals may only determine (1) that the

appeal is wholly frivolous and issue an opinion explaining that it has reviewed the

record and finds no reversible error or (2) that arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief the

issues. In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008); Bledsoe v. State, 178

S.W.3d 824, 826-28 (Tex. Crim. App. 2005).

       Although notified of its right to do so, the State has not filed a brief in response

to Adams’ pro se opposition to the Anders brief.

       Counsel's brief evidences a professional evaluation of the record for error and

compliance with the other duties of appointed counsel. We conclude that counsel has

performed the duties required of appointed counsel. See Anders, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014); Schulman, 252 S.W.3d at 407.

       In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744;

see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11

(Tex. Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it

“lacks any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988).



1
  In one of her responses, Adams expressed dissatisfaction with appellate counsel and requested
appointment of new counsel. Although Adams did not present anything that would disqualify counsel,
out of an abundance of caution, we abated this appeal to the trial court to conduct a hearing on Adams’
complaints. After a hearing, the trial court determined that Adams was not entitled to new counsel.

Adams v. State                                                                                  Page 2
After a review of the entire record in this appeal, we have determined the appeal to be

wholly frivolous. See Bledsoe, 178 S.W.3d at 826-27. 2

        Accordingly, we affirm the judgment of the trial court.

        Counsel’s motion to withdraw is granted.




                                                   MATT JOHNSON
                                                   Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 3
Affirmed
Motion granted
Opinion delivered and filed July 13, 2022
Do not publish
[CRPM]




2
  At our request, the clerk of the trial court supplemented the clerk’s record with a copy of the bill of cost.
We identify no unpreserved, nonreversible errors not raised by appointed counsel. See Cummins v. State, -
-- S.W.3d ---, No. 10-21-00303-CR, 2022 WL 1489511, at * 9 (Tex. App.—Waco May 11, 2022, no pet. h.).

3
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

Adams v. State                                                                                         Page 3